Exhibit 10.3

Valens U.S. SPV I, LLC

c/o Valens Capital Management, LLC

335 Madison Avenue

New York, New York 10017

As of January 31, 2008

Biovest International, Inc.

377 Plantation Street

Worcester, MA 01605

Attention: Chief Financial Officer

Gentlemen:

Reference is made to the Royalty Agreement dated as of December 10, 2007 (as
amended, modified or supplemented from time to time, the “Royalty Agreement”),
by and between Biovest International, Inc. (the “Company”) and Valens U.S. SPV
I, LLC (“Valens US”). Capitalized terms used herein that are not defined shall
have the meaning given to them in the Royalty Agreement.

Valens US and the Company desire to amend the Royalty Agreement on the terms and
conditions set forth below.

In consideration of Valens US’s agreement to continue to provide financial
accommodations to the Company and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree that:

a) Section 1.5 of the Royalty Agreement shall be amended and restated in its
entirety to read as follows:

“‘License Revenue’ shall mean:

(a) any and all Upfront Amounts, as supported by such documentation as Valens US
shall from time to time request;

(b) without duplication of any Upfront Amounts previously calculated and paid
pursuant to subparagraph (a), any Sales Revenue, as supported by such
documentation as Valens US shall from time to time request; and

(c) any and all Other Amounts, as supported by such documentation as Valens US
shall from time to time request, less, to the extent applicable,:

(i) in the event Biovest has indicated in a prior writing to Valens US that
Biovest will use at least 50% of such Other Amounts for the further development
and/or commercialization of the Biovest Biologic Products, solely such amounts
associated with such further development and/or commercialization plus any
reasonable costs and expenses associated therewith; and/or



--------------------------------------------------------------------------------

(ii) in the event Biovest has indicated in writing to Valens US that Biovest
will use all or part of such Other Amounts to repay indebtedness due and payable
by Biovest (A) to any or all of Valens US, Valens Offshore SPV II, Corp. and
Laurus Master Fund, Ltd. or (B) following the indefeasible payment in full of
all indebtedness due and payable by Biovest to each of Valens US, Valens
Offshore SPV II, Corp. and Laurus Master Fund, Ltd., to any other creditor of
Biovest, and Valens US has consented to such use in writing (which consent will
not be unreasonably withheld), solely such amounts associated with such
repayment of indebtedness.”

b) Section 1.6 of the Royalty Agreement shall be amended and restated in its
entirety to read as follows:

“‘Licensee’ shall mean any Third Party granted a license by Biovest to
manufacture, sell, or commercialize Biovest Biologic Products.”

c) a new Section 1.12 is added to the Royalty Agreement and shall read as
follows:

“1.12 “Other Amounts” shall mean any amounts other than Upfront Amounts and
Sales Revenue received by Biovest from a Licensee in connection with any Biovest
Biologic Product.”

d) a new Section 1.13 is added to the Royalty Agreement and shall read as
follows:

“1.13 “Sales Revenue” shall mean any and all revenue and other consideration
received by a Licensee from a Third Party for the sale of Biovest Biologic
Products, including but not limited to, revenue or royalties from sales by such
Licensee of Biovest Biologic Products, upfront revenue, milestone revenue,
royalty income, and the market value at the time of transfer of all non-monetary
consideration such as barter or counter-trade in the country of disposition.”

e) a new Section 1.14 is added to the Royalty Agreement and shall read as
follows:

“1.14 “Upfront Amounts” shall mean any and all advance revenue, advance
royalties or other similar consideration received by Biovest from a Licensee for
Biovest Biologic Products prior to the sale of such Biovest Biologic Products by
the Licensee to a Third Party.”

f) Section 4.7 of the Royalty Agreement shall be amended and restated in its
entirety to read as follows:

“Section 4.7 Right to Documentation. (a) Upon request, Valens US shall have the
right to request reasonable documentation of Biovest’s calculations to determine
Biovest’s Net Sales and/or License Revenue and to request discussion of such
calculations with appropriate representatives of Biovest.

 

2



--------------------------------------------------------------------------------

(b) Within ten (10) business days following the execution and delivery of any
license agreement between any Licensee and Biovest, Biovest shall deliver to
Valens US a true, complete and fully executed copy of such license agreement.

(c) Within ten (10) business days following the receipt by Biovest of any
financial reporting documentation pursuant to any license agreement between
Biovest and a Licensee, Biovest shall deliver to Valens US true and complete
copies of such financial reporting documentation.”

Except as specifically amended herein, the Royalty Agreement shall remain in
full force and effect, and is hereby ratified and confirmed. The execution,
delivery and effectiveness of this letter agreement shall not operate as a
waiver of any right, power or remedy of Valens US, nor constitute a waiver of
any provision of the Royalty Agreement.

This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.

[Remainder of the page intentionally blank.]

 

3



--------------------------------------------------------------------------------

This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

 

Valens U.S. SPV I, LLC

By:  

Valens Capital Management, LLC, its

investment manager

By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory

 

CONSENTED AND AGREED TO:

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ Steven Arikian

Name:

  Steven Arikian, M.D.

Title:

  Chairman & CEO